Case 4:11-cr-00075-BMM Document 176 Filed 09/30/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
UNITED STATES OF AMERICA, CR 11-75-GF-BMM-JTJ
Plaintiff, FINDINGS AND
RECOMMENDATIONS
VS.
HUGH CLARENCE RIDGLEY,
Defendant.

 

 

I. Synopsis

Defendant Hugh Clarence Ridgley (Ridgley) has been accused of violating
the conditions of his supervised release. Ridgley admitted all of the alleged
violations. Ridgley’s supervised release should be revoked. Ridgley should be
placed in custody for 2 months, with 34 months of supervised release to follow.
Ridgley should serve the first 180 days of supervised release at a residential re-
entry center.

II. Status

Ridgley was convicted of two counts of Robbery on December 14, 2011,

following a jury. (Doc. 86). The Court sentenced Ridgley to 104 months of

custody, followed by 3 years of supervised release. (Doc. 107). Ridgley’s current
Case 4:11-cr-00075-BMM Document 176 Filed 09/30/20 Page 2 of 4

term of supervised release began on June 26, 2020. (Doc. 170 at 1).

Petition

The United States Probation Office filed a Petition on September 11, 2020,
requesting that the Court revoke Ridgley’s supervised release. (Doc. 170). The
Petition alleged that Ridgley had violated the conditions of his supervised release
by using methamphetamine on two separate occasions. (Doc. 170 at 2).

Initial appearance

Ridgley appeared before the undersigned for his initial appearance on
September 29, 2020. Ridgley was represented by counsel. Ridgley stated that he
had read the petition and that he understood the allegations. Ridgley waived his
right to a preliminary hearing. The parties consented to proceed with the
revocation hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on September 29, 2020. Ridgley
admitted that he had violated the conditions of his supervised release by using
methamphetamine of two separate occasions. The violations are serious and
warrant revocation of Ridgley’s supervised release.

Ridgley’s violations are Grade C violations. Ridgley’s criminal history

category is IV. Ridgley’s underlying offenses are Class C felonies. Ridgley could
Case 4:11-cr-00075-BMM Document176 Filed 09/30/20 Page 3 of 4

be incarcerated for up to 24 months. Ridgley could be ordered to remain on
supervised release for up to 36 months, less any custody time imposed. The
United States Sentencing Guidelines call for a term of custody of 6 to 12 months.
Ill. Analysis

Ridgley’s supervised release should be revoked. Ridgley should be
incarcerated for 2 months, with 34 months of supervised release to follow.
Ridgley should serve the first 180 days of supervised release at a residential re-
entry center. This sentence is sufficient but not greater than necessary.

IV. Conclusion

The Court informed Ridgley that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Ridgley of his right to object to these Findings and Recommendations
within 14 days of their issuance. The Court explained to Ridgley that Judge
Morris would consider a timely objection before making a final determination on
whether to revoke his supervised release and what, if any, sanction to impose.
Ridgley stated that he wished to waive his right to object to these Findings and
Recommendations, and that he wished to waive his right to allocute before Judge

Morris.
Case 4:11-cr-00075-BMM Document 176 Filed 09/30/20 Page 4 of 4

The Court FINDS:

That Hugh Clarence Ridgley violated the conditions of his supervised
release by using methamphetamine of two separate occasions.

The Court RECOMMENDS:
That the District Court revoke Ridgley’s supervised release
and commit Ridgley to the custody of the United States Bureau of
Prisons for 2 months, with 34 months of supervised release to follow.
Ridgley should serve the first 180 days of supervised release at a

residential re-entry center.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may accept,
reject, or modify, in whole or in part, the Findings and Recommendations. Failure
to timely file written objections may bar a de novo determination by the district
court judge, and may waive the right to appear and allocute before a district court
judge.

DATED this 30th day of September, 2020.

L ep

“—<<Fohn Johnston
4 United States Magistrate Judge

 
